


110 HR 6234 IH: Bridge Life Extension Act of

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6234
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Conaway
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to require
		  corrosion mitigation and prevention plans for bridges receiving Federal
		  funding, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bridge Life Extension Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)Corrosion of highway bridges costs the
			 United States economy $8.3 billion each year according to a Federal Highway
			 Administration report (FHWA–RD–01–157) that was delivered to Congress in
			 2002.
			(2)The ongoing cost
			 of corrosion on United States highway bridges represents a needless waste of
			 taxpayer dollars.
			(3)One-third of the
			 ongoing cost of corrosion on United States highway bridges would be saved if
			 existing, fully-developed corrosion prevention technologies were applied to
			 bridge decks and their substructures.
			(4)The application of
			 corrosion technologies to United States highway bridges is necessary, but
			 currently underused.
			(5) The application of
			 corrosion prevention strategies should be required in the design and
			 rehabilitation of bridge structures that use Federal funding and the
			 development of new corrosion prevention technologies should be
			 encouraged.
			3.Corrosion
			 mitigation and prevention plans for bridges receiving Federal funding
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by inserting after section 149 the
			 following:
				
					150.Corrosion
				mitigation and prevention plans
						(a)In
				generalThe Secretary may
				approve Federal assistance for a project for construction of a bridge using
				amounts apportioned under section 104(b)(1) or 104(b)(3) or a project for
				replacement or rehabilitation of a bridge under section 144 only if—
							(1)the State or
				States applying for such assistance develop and submit to the Secretary a
				corrosion mitigation and prevention plan for the bridge; and
							(2)the Secretary
				approves the plan.
							(b)Plan
				requirementsThe Secretary may approve a corrosion mitigation and
				prevention plan for a bridge submitted by a State or States under subsection
				(a) only if the plan contains, at a minimum, the following:
							(1)An estimate of the expected useful life of
				the bridge.
							(2)An estimate of
				environmental exposure of the bridge, including marine, deicer application,
				industrial, rural, rainfall, temperature, freeze-thaw, and other factors that
				influence corrosion prevention and corrosion mitigation strategies.
							(3)An identification
				of the functional classification of the bridge.
							(4)Details of
				corrosion mitigation and prevention methods that will be used with respect to
				the bridge, taking into account—
								(A)material
				selection;
								(B)coating
				considerations;
								(C)cathodic protection
				considerations;
								(D)design
				considerations for corrosion; and
								(E)concrete
				requirements.
								(5)Details of a
				project maintenance program for the life of the bridge.
							(6)A certification
				that the plan was developed by the State or States and approved by a corrosion
				expert.
							(7)A certification
				that each individual conducting inspections of Federal-aid highway bridges in
				the State or States receives training from a corrosion expert.
							(c)Approval and
				disapprovalThe Secretary shall approve or disapprove each
				corrosion mitigation and prevention plan submitted by a State or States under
				subsection (a). If the Secretary disapproves a plan, the Secretary shall inform
				the State or States of the reasons for the disapproval and shall permit the
				State or States to resubmit the plan with such modifications as the Secretary
				determines necessary.
						(d)Modifications
				following plan approvalA State or States may modify a corrosion
				mitigation and prevention plan approved under subsection (c) to incorporate
				newly developed corrosion prevention techniques, methods, applications, and
				best practices if the State or States provide advance written notice of the
				modification to the Secretary.
						(e)Corrosion
				expertIn this section, the
				term “corrosion expert” means an individual who is accredited or certified as
				being qualified by an international technical society dedicated to the
				mitigation and prevention of corrosion or who is a registered professional
				engineer who has certification or licensing that includes education and
				experience in corrosion prevention and control of bridges.
						(f)Applicability
							(1)In
				generalThis section shall take effect beginning on the first day
				of the second fiscal year beginning after the date of enactment of this
				section.
							(2)WaiversNotwithstanding
				paragraph (1), the Secretary may waive the application of requirements of this
				section with respect to a bridge for the 6-month period beginning on the first
				day referred to in paragraph (1) if—
								(A)a corrosion
				mitigation and prevention plan has been submitted for the bridge before such
				first day; and
								(B)the Secretary
				determines that such a waiver is appropriate.
								(g)FundingFunds
				made available to a State under sections 104(b)(1), 104(b)(3), and 144 may be
				used by the State for activities to comply with the requirements of this
				section.
						.
			(b)Clerical
			 amendmentThe analysis for such chapter is amended by inserting
			 after the item relating to section 149 the following:
				
					
						150. Corrosion mitigation and prevention
				plans.
					
					.
			
